NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
DONNA BOYD,
Clo:imant-Appellant,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS, __
Resp0ndent-Appellee.
2011_7209 `
Appea1 from the United States Court of Appeals for
Veterans C1aims in 08-3714, Judge Frank Q. Nebeker.
ON MOTION
ORDER
Up0n review of this recently docketed appea1, it ap-
pears that Donna B0yd’s appeal was not timely filed
On May 5, 2011, the United States C0urt of Appea1s
for Veterans C1aims entered judgment in Boyd’s case.
The court received Boyd’s notice of appeal on September
19, 2011, 137 days after the date of judgment

BOYD V DVA 2
To be tirnely, a notice of appeal must be received by
the Court of Appeals for Veterans Claims within 60 days
of the entry of judgment See 38 U.S.C. § 7292(a); 28
U.S.C. § 2107(b); Fed. R. App. P. 4(a)(1).
Accordingly,
IT ls 0RDERED THAT:
(1) Boyd is directed to show cause, within 30 days of
the date of filing of this order why this appeal should not
be dismissed as untimely. The Secretary of Veterans
Affairs may also respond within that time.
(2) The briefing schedule is stayed.
FOR THE COURT
f][;`[. 0 5 2011 151 Jan Horba1y
Date J an H0rbaly;_
Clerk
ccc Donna Boyd
Jeanne E. Davidson, Esq. F"_ED
u.S. c0uRT oF A P£ALs FOR
319 THE FE0ERALPczRmJ1T
- 0CT U62l]11
lAN HORBALY
CLERK